Citation Nr: 1336635	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  09-29 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1986 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a Board hearing at the RO in Houston, Texas in September 2012.  This transcript has been associated with the file.

Also at the September 2012 Board hearing, the Veteran submitted additional evidence.  However, the Veteran and his representative waived RO review of this evidence and therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2013).


FINDINGS OF FACT

1.  The Veteran's sleep apnea is related to his active military service.

2.  The Veteran's restless leg syndrome is related to his active military service.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred during active military service.  38 C.F.R. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  Restless leg syndrome was incurred during active military service.  38 C.F.R. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting the Veteran's claims, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran was diagnosed with sleep apnea in August 2007, approximately 10 months after being in the military for 20 years.  He was examined and diagnosed with mild obstructive sleep apnea and mild periodic limb movement of sleep.  VA treatment records also reveal that the Veteran uses a CPAP machine and he has been prescribed medication to help with his restless leg syndrome.  See October 2007 VA treatment record.

In a February 2008 statement the Veteran stated that his sleep apnea and restless leg syndrome began in service, but were not diagnosed until after discharge.  He also stated that throughout the 1990's his fellow soldiers made him aware of his snoring and sleep disruptions.  He indicated that at no point in service was he screened for sleep apnea.

The Board observes that the Veteran was not diagnosed with sleep apnea or restless leg syndrome while he was in-service.  However, the Veteran provided statements from other soldiers who commented on his snoring and sleep disruptions.

A November 2007 statement from J.T. stated that he had noticed the Veteran appearing to not breathe while he was sleeping.  The Veteran also complained that leg movement kept him from sleeping.  See also November 2007 statement of B.W.

A November 2007 statement from D.B. indicated that he had slept in tents with the Veteran and he would snore so loudly others could not sleep.  He would also appear to stop breathing for periods of time and move his legs around.  See also November 2007 statement of W.B.

In a February 2008 statement C.W. stated that she shared a tent with the Veteran and he had episodes of snoring and apnea at night.  In a May 2012 statement C.W., a physician's assistant, again stated that she commented to the Veteran about his loud, disruptive snoring and incessant restlessness while sleeping.  The Veteran also complained to her about morning headaches and continued fatigue.  She had informed the Veteran that he should be screened for sleep apnea.

The Veteran's wife also submitted a statement in December 2007 attesting to the fact that the Veteran began snoring and twitching his legs around 1995.  His snoring worsened over the years and she also had to wake up because he sounded as if he was not breathing.  She also noted that his legs were frequently moving throughout the night.  By early 2000 the Veteran was having episodes of not breathing 5 or more times a night.  He would also wake up gasping and confused.  He reported feeling tired and unrested when he would wake up in the mornings.

The Veteran was afforded a VA examination in May 2009.  The examiner noted the Veteran's statements that he had been informed by other soldiers that he moved a lot in his sleep and should be examined for a sleep disorder.  The examiner also noted the Veteran had been diagnosed with sleep apnea and restless leg syndrome.  

The examiner could not offer an opinion on the etiology of the Veteran's sleep apnea and restless leg syndrome without resorting to mere speculation.  His rationale was that the Veteran reported snoring when he entered service, which could mean that he entered service with this condition.  He also opined that it was as likely as not that the sleep apnea and restless leg syndrome existed during service, but there was no objective medical evidence of these conditions being diagnosed during that time.  However, an examiner could not state with medical certainty that these conditions were not present prior to service.  

The Board finds the examiner's explanation insufficient as to why an opinion could not be provided.  The Court has held that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here the examiner did not comment on the lay evidence of record which indicates the Veteran did have sleep problems in service.  The examiner also appeared to focus on the issue of whether snoring pre-existed service, although the Veteran's wife submitted a statement indicating that it began in 1995 and worsened in 2000.  The Board assigns the examiner's opinion little probative value.

While for VA adjudication purposes, a layperson generally is not capable of opining on matters requiring medical knowledge, lay testimony nonetheless is deemed competent evidence with regard to matters within the purview of direct observation and firsthand knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is considered competent to report on that of which he or she has personal knowledge).  Lay evidence may have direct relevance to establishing underlying components of a claim for service connection.  Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The statements and testimony provided are from people who shared sleeping quarters with the Veteran while he was on active duty and observed him snoring, gasping for air, moving his legs, and complaining of feeling tired in the morning.  See e.g., September 2012 Board hearing transcript.  The undersigned finds the Veteran, his wife, and fellow soldiers to be credible to report these symptoms.  

At the very least, the Board finds the evidence is in relative equipoise.  The May 2009 VA examiner did not offer an adequate opinion regarding etiology of the claimed conditions and also did not address the lay statements provided by the Veteran's friends and family.  The Veteran was diagnosed with sleep apnea and restless leg syndrome 10 months after separation from service and there are numerous statements attesting to the Veteran's sleep apnea and restless leg syndrome symptoms while in service.  The Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claims of entitlement to service connection are granted.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for restless leg syndrome is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


